United States Court of Appeals
      for the Federal Circuit
                ______________________

CHANGZHOU TRINA SOLAR ENERGY CO., LTD.,
  TRINA SOLAR (U.S.) INC., YINGLI GREEN
ENERGY HOLDING COMPANY LIMITED, YINGLI
     GREEN ENERGY AMERICAS, INC.,
           Plaintiffs-Appellants

  WUXI SUNTECH POWER CO., LTD., SUNTECH
   AMERICA, INC., SUNTECH ARIZONA, INC.,
                   Plaintiffs

                          v.

   UNITED STATES INTERNATIONAL TRADE
 COMMISSION, SOLARWORLD AMERICAS, INC.,
             Defendants-Appellees
            ______________________

                      2016-1053
                ______________________

   Appeal from the United States Court of International
Trade in No. 1:13-cv-00014-RKE, Senior Judge Richard K.
Eaton.
                 ______________________

              Decided: January 22, 2018
               ______________________

NEIL R. ELLIS, Sidley Austin LLP, Washington, DC,
argued for plaintiffs-appellants.
2                     CHANGZHOU TRINA SOLAR ENERGY   v. ITC



    MARY JANE ALVES, Office of the General Counsel,
United States International Trade Commission, Washing-
ton, DC, argued for defendant-appellee United States
International Trade Commission. Also represented by
ANDREA C. CASSON, DOMINIC L. BIANCHI.

    TIMOTHY C. BRIGHTBILL, Wiley Rein, LLP, Washing-
ton, DC, argued for defendant-appellee SolarWorld Amer-
icas, Inc. Also represented by TESSA V. CAPELOTO, LAURA
EL-SABAAWI, USHA NEELAKANTAN.
                  ______________________

    Before TARANTO, PLAGER, and CHEN, Circuit Judges.
TARANTO, Circuit Judge.
     Changzhou Trina Solar Energy Co., Ltd., and Yingli
Green Energy Holding Company, Ltd., are Chinese pro-
ducers of crystalline silicon photovoltaic cells, modules,
laminates, and panels (CSPV products). Those products
were imported into the United States and were the “sub-
ject imports” in the proceeding at issue here. Trina Solar
(U.S.), Inc., and Yingli Green Energy Americas, Inc.,
imported the subject imports into the United States. The
two producers and two importers—collectively, the Chi-
nese Respondents—are appellants in this court.
    On October 19, 2011, appellee SolarWorld Americas,
Inc., filed petitions seeking imposition on the subject
imports of antidumping duties under 19 U.S.C. §§ 1673–
1673h and countervailing duties under 19 U.S.C. §§ 1671–
1671h. The U.S. Department of Commerce eventually
agreed with SolarWorld that the subject imports were
being sold in the United States at less than its fair value
and were being unfairly subsidized by the Chinese gov-
ernment. Crystalline Silicon Photovoltaic Cells, Whether
or Not Assembled into Modules, from the People’s Republic
of China: Final Determination of Sales at Less Than Fair
Value, and Affirmative Final Determination of Critical
CHANGZHOU TRINA SOLAR ENERGY    v. ITC                    3



Circumstances, in Part, 77 Fed. Reg. 63,791 (Oct. 17,
2012) (Commerce Antidumping Duty Determination);
Crystalline Silicon Photovoltaic Cells, Whether or Not
Assembled Into Modules, From the People’s Republic of
China: Final Affirmative Countervailing Duty Determina-
tion and Final Affirmative Critical Circumstances Deter-
mination, 77 Fed. Reg. 63,788 (Oct. 17, 2012) (Commerce
Countervailing Duty Determination). The International
Trade Commission, performing its role in the statutory
process for imposition of duties, then determined that “an
industry in the United States is materially injured by
reason of imports of crystalline silicon photovoltaic
(‘CSPV’) cells and modules from China that [Commerce]
has determined are subsidized and sold in the United
States at less than fair value.” Crystalline Silicon Photo-
voltaic Cells and Modules from China, Inv. Nos. 701-TA-
481 and 731-TA-1190), USITC Pub. 4360, at 3 (Nov. 2012)
(Final) (ITC Final Decision); Crystalline Silicon Photovol-
taic Cells and Modules from China, 77 Fed. Reg. 72,884
(Dec. 6, 2012).
    The Chinese Respondents appealed the Commission’s
determination to the United States Court of International
Trade. As relevant here, they argued that the Commis-
sion had not properly found the required causal connec-
tion between the unfairly priced or subsidized imports
and the weakened state of the domestic industry that it
identified as “materially injured by reason of” the imports.
The Court of International Trade rejected the challenge
and sustained the Commission’s determination. Chang-
zhou Trina Solar Energy Co., Ltd. v. U.S. Int’l Trade
Comm’n, 100 F. Supp. 3d 1314, 1331–32, 1349 (Ct. Int’l
Trade 2015).
    The Chinese Respondents timely appealed. We have
jurisdiction under 28 U.S.C. § 1295(a)(5). We review the
Commission’s determination using the same standard as
the Court of International Trade: we ask whether it was
“unsupported by substantial evidence on the record, or
4                      CHANGZHOU TRINA SOLAR ENERGY       v. ITC



otherwise not in accordance with law.” Siemens Energy,
Inc. v. United States, 806 F.3d 1367, 1369 (Fed. Cir. 2015)
(quoting 19 U.S.C. § 1516a(b)(1)(B)(i)). We affirm.
                               I
     Congress has directed the federal government, in de-
fined circumstances, to impose antidumping duties on
“foreign merchandise . . . being, or . . . likely to be, sold in
the United States at less than its fair value.” 19 U.S.C.
§ 1673(1). Congress has likewise directed the govern-
ment, in defined circumstances, to impose countervailing
duties on “merchandise imported, or sold (or likely to be
sold) for importation, into the United States” for which
“the government of a country or any public entity within
the territory of a country is providing, directly or indirect-
ly, a countervailable subsidy with respect to the manufac-
ture, production, or export” of that merchandise. Id.
§ 1671(a)(1). This case involves a requirement of both
regimes.
    Each regime divides the authority to make the re-
quired judgments between Commerce and the Commis-
sion. Commerce determines the existence of the unfair
pricing or subsidies—for antidumping duties, “whether
the subject merchandise is being, or is likely to be, sold in
the United States at less than its fair value,” id.
§ 1673d(a)(1); see also id. § 1673(1); for countervailing
duties, “whether or not a countervailable subsidy is being
provided with respect to the subject merchandise,” id.
§ 1671d(a)(1); see also id. § 1671(a)(1). The Commission
determines, for both kinds of duties, whether
    (A) an industry in the United States—(i) is mate-
    rially injured, or (ii) is threatened with material
    injury, or (B) the establishment of an industry in
    the United States is materially retarded, by rea-
    son of imports, or sales (or the likelihood of sales)
    for importation, of the merchandise
CHANGZHOU TRINA SOLAR ENERGY    v. ITC                    5



for which Commerce has found unfair pricing or subsidies.
Id. § 1673d(b)(1) (antidumping duty provision for final
determination); see id. § 1671d(b)(1) (countervailing duty
provision for final determination); see also id. §§ 1673(2),
1671(a)(2). For each of the antidumping and countervail-
ing duty regimes, if both agencies answer their assigned
questions affirmatively, Commerce issues the duty-
imposing order.      See id. §§ 1673d(c)(2), 1671d(c)(2);
Duferco Steel, Inc. v. United States, 296 F.3d 1087, 1089
(Fed. Cir. 2002).
    This case involves the Commission’s determination
that the domestic industry was, in the statutory phrase,
“materially injured . . . by reason of imports” of the Chi-
nese Respondents’ merchandise. See ITC Final Decision,
at 3 (finding that domestic industry was “materially
injured by reason of” the subject imports). We have noted
the two parts of such a finding: that there is “present
material injury”; and that “the material injury is ‘by
reason of’ the subject imports.” Gerald Metals, Inc. v.
United States, 132 F.3d 716, 719 (Fed. Cir. 1997). Con-
gress has further specified that, “[i]n making determina-
tions” under the material-injury provisions for both
antidumping and countervailing duties,
   the Commission, in each case—
     (i) shall consider
       (I) the volume of imports of the subject mer-
       chandise,
       (II) the effect of imports of that merchandise
       on prices in the United States for domestic
       like products, and
       (III) the impact of imports of such merchan-
       dise on domestic producers of domestic like
       products, but only in the context of production
       operations within the United States; and
6                     CHANGZHOU TRINA SOLAR ENERGY     v. ITC



     (ii) may consider such other economic factors as
    are relevant to the determination regarding
    whether there is material injury by reason of im-
    ports.
19 U.S.C. § 1677(7)(B); see also id. § 1677(7)(C)(i)–(iv)
(directing Commission to consider enumerated topics).
    The language Congress used—injury “by reason of”
specified conduct—is familiar in many legal contexts.
Recently, the Supreme Court has repeatedly made explicit
that, as a matter of settled ordinary legal meaning, the
phrase requires, at a minimum, “but for” causation of the
injury by the statutorily identified conduct. See Burrage
v. United States, 134 S. Ct. 881, 889 (2014) (“the phrase,
‘by reason of,’ requires at least a showing of ‘but for’
causation”) (citation omitted); Gross v. FBL Fin. Servs.,
Inc., 557 U.S. 167, 176 (2009) (reasoning that adverse
action “because of” age in the Age Discrimination in
Employment Act means “by reason of” age, which has a
settled meaning, so that “[t]o establish a disparate-
treatment claim under the plain language of the ADEA[],
a plaintiff must prove that age was the ‘but-for’ cause of
the employer’s adverse decision”); Holmes v. Sec. Inv’r
Prot. Corp., 503 U.S. 258, 265–68 (1992) (reasoning that a
statute permitting recovery for injuries suffered “by
reason of” the defendant’s violation “require[s] a showing
that the defendant’s violation . . . was,” among other
things, “a ‘but for’ cause of his injury”); see also Univ. of
Tex. Sw. Med. Ctr. v. Nassar, 133 S. Ct. 2517, 2527 (2013);
Bridge v. Phx. Bond & Indem. Co., 553 U.S. 639, 652–55
(2008).
    A number of courts of appeals have recognized, in var-
ious contexts, that the Supreme Court’s precedents estab-
lish a strong default interpretation requiring but-for
causation, at a minimum, when a statute uses “by reason
of.” See, e.g., Woods v. START Treatment & Recovery
Ctrs., Inc., 864 F.3d 158, 168 (7th Cir. 2017) (referring to
CHANGZHOU TRINA SOLAR ENERGY    v. ITC                    7



“indicia of Congress’s intent to create ‘but for’ causation—
words like ‘because’ or ‘by reason of’”); Torres v. S.G.E.
Mgt., L.L.C., 838 F.3d 629, 636 (5th Cir. 2016) (noting
that “[t]he Supreme Court requires plaintiffs to establish
both but-for cause and ‘proximate cause in order to show
injury “by reason of” a RICO violation’”); Gentry v. E. W.
Partners Club Mgmt. Co. Inc., 816 F.3d 228, 235–36 (4th
Cir. 2016) (reasoning that there is no “meaningful textual
difference between” the phrase “on the basis of” and the
terms “because of, by reason of, or based on [] that the
Supreme Court has explained connote ‘but-for’ causation”)
(internal quotation marks omitted); Rogers v. Bromac
Title Servs., LLC, 755 F.3d 347, 352 (5th Cir. 2014)
(adopting the Supreme Court’s reasoning in Gross to
conclude that “the plain and ordinary meaning of the
[Jury System Improvement Act’s] use of ‘by reason of’
supports a but-for causation standard”); In re Neurontin
Mktg. & Sales Practices Litig., 712 F.3d 21, 34 (1st Cir.
2013) (following Holmes’s conclusion that RICO’s “‘by
reason of’ language contains both but-for causation and
proximate causation requirements”).
    Although Congress may use legal terms in unusual
ways in particular statutes, “[i]t is a settled principle of
interpretation that, absent other indication, Congress
intends to incorporate the well-settled meaning of the
common-law terms it uses.” Sekhar v. United States, 133
S. Ct. 2720, 2724 (2013) (internal quotation marks and
citation omitted); see Universal Health Servs., Inc. v.
United States, 136 S. Ct. 1989, 1999 (2016). We see
nothing that would justify finding that Congress was
departing from the Court-recognized ordinary meaning
when it directed the Commission to determine the exist-
ence of material injury “by reason of” unfairly priced or
subsidized imports in 19 U.S.C. §§ 1673d(b)(1)
and 1671d(b)(1). In particular, when Congress further
prescribed a set of topics that the Commission “shall
consider,” it did not change the “by reason of” standard of
8                     CHANGZHOU TRINA SOLAR ENERGY    v. ITC



§§ 1673d(b) and 1671d(b): it merely identified topics that
the Commission must consider “[i]n making determina-
tions” under those “by reason of” provisions. 19 U.S.C.
§ 1677(7)(B). And it confirmed the maintenance of the “by
reason of” standard when it added that the Commission
may consider “such other economic factors as are relevant
to the determination regarding whether there is material
injury by reason of imports.” Id. § 1677(7)(B)(ii). We
have been pointed to nothing in the statute that overrides
the Supreme Court’s rulings that “by reason of” requires,
at the least, but-for causation. At oral argument before
this court, counsel for the Commission properly agreed
that but-for causation is required—though how the
standard applies may vary with the facts. Oral Arg. at
15:01–16:05.
    This conclusion is consistent with our precedents, es-
pecially when read in light of the Supreme Court’s recent
clarification of the default meaning of “by reason of.” In
Mittal Steel Point Lisas Ltd. v. United States, for example,
this court stressed the importance, though “not necessari-
ly dispositive” character, of the inquiry into “whether the
subject imports are the ‘but for’ cause of the injury to the
domestic industry”—which “requires the finder of fact to
ask whether conditions would have been different for the
domestic industry in the absence of dumping.” 542 F.3d
867, 876 (Fed. Cir. 2008). 1 In support, the court pointed



    1    Mittal’s statement that but-for causation is “not
necessarily dispositive,” 542 F.3d at 876, is in accord with
the fact that the Supreme Court decisions cited above
state that but-for causation is a necessary requirement—
not that it is always sufficient. Often, “proximate causa-
tion” is also required, over and above but-for causation.
See, e.g., Holmes, 503 U.S. at 268; Torres, 838 F.3d at 638;
In re Neurontin Mktg. & Sales Practices Litig., 712 F.3d at
34.
CHANGZHOU TRINA SOLAR ENERGY   v. ITC                   9



to the explanation in the 1994 Statement of Administra-
tive Action (deemed “authoritative” by 19 U.S.C.
§ 3512(d)) that the Commission must “‘ensure that it is
not attributing injury from other sources to the subject
imports.’” Mittal, 542 F.3d at 877 (quoting H.R. Doc. No.
103–316, vol. 1, at 851–52 (1994), as reprinted in 1994
U.S.C.C.A.N. 4040, 4184–85). The court summarized
earlier cases that found Commission determinations
lacking for insufficient analysis of “whether the domestic
industry would have been better off if the dumped goods
had been absent from the market.” Id. at 876; see id. at
873–74, 877–79 (discussing Bratsk Aluminium Smelter v.
United States, 444 F.3d 1369, 1373 (Fed. Cir. 2006), and
Gerald Metals, 132 F.3d at 722). At the same time, the
court explained that this requirement “does not require
the Commission to address the causation issue in any
particular way.” Id. at 878. Rather, the court recognized
“the Commission’s broad discretion with respect to its
choice of methodology.” Id. at 873.
    This court’s decision in Swiff-Train Co. v. United
States is to the same effect. 793 F.3d 1355 (Fed. Cir.
2015). The court there accepted the importance of a
“proper but-for analysis,” which the court held the Com-
mission had conducted when it “established cause-in-fact
by identifying the injurious effect of subject imports on
the domestic industry using the statutory factors, and
then ensuring injury was not caused by factors other than
subject imports.” Id. at 1361. At the same time, the court
reiterated propositions from earlier precedents—
propositions that are consistent with a but-for causation
requirement—that “the Commission need not isolate the
injury caused by other factors from injury caused by
unfair imports, nor demonstrate the subject imports are
the ‘principal’ cause of injury.” Id. at 1363 (internal
quotation marks and citations omitted). More broadly,
the court reiterated that “this court does not require use
of any particular model or methodology,” id. at 1361,
10                    CHANGZHOU TRINA SOLAR ENERGY   v. ITC



including “an explicit counterfactual analysis,” id. at
1362, to answer the prescribed causation question. See
also id. at 1362–63.
    In short, the statutory language, Supreme Court
precedent, our precedent, and precedent from other
circuits together support the conclusion that but-for
causation is required under the “by reason of” standards
of 19 U.S.C. §§ 1673d(b)(1) and 1671d(b)(1), while how the
standard is best applied in particular circumstances may
vary with the facts. The Commission may use a variety of
methods of analysis for applying the standard to the
myriad factual situations that may be presented. When
facts such as the significant market presence of price-
competitive non-subject imports are present, the Commis-
sion, to meet its obligation to “examine the relevant data
and articulate a satisfactory explanation for its action,”
must engage in “additional” analysis, beyond what may
suffice in the absence of such inquiry-complicating facts
relevant to whether, considering other contributors, the
subject imports account for material harm to the domestic
industry. Bratsk, 444 F.3d at 1373, 1375. But the recog-
nition that different facts call for different amounts of
explanation in applying the statutory standard does not
mean that the standard is different in different cases, any
more than does the recognition of methodological discre-
tion in applying the standard. The standard, requiring
but-for causation, remains the same. Cf. Morgan Stanley
Capital Grp. Inc. v. Pub. Util. Dist. No. 1, 554 U.S. 527,
535 (2008) (characterizing as “obviously indefensible” the
“proposition that a standard different from the statutory”
standard applies in a subset of cases covered by the
standard). The substance of the Commission’s analysis,
not the specific formulation employed, determines wheth-
er the Commission has adequately answered the question
of but-for causation on the particular facts in the matter
before it.
CHANGZHOU TRINA SOLAR ENERGY     v. ITC                  11



                            II
    In this case, the Chinese Respondents contend that
the Commission did not adequately address the question
of but-for causation. They argue, in particular, that the
Commission failed to make findings, supported by sub-
stantial evidence, that the domestic industry would have
been materially better off than it was during the period of
investigation (POI) if the subject imports had not been
introduced into the market. We reject that challenge. In
substance, the Commission made that determination and
had an adequate basis for doing so. 2
    The Commission found “that there is a causal nexus
between subject imports and the poor condition of the
domestic industry and that the domestic industry is
materially injured by reason of subject imports.” ITC
Final Decision, at 38. It relied on findings it summarized
as follows:
   [T]he picture emerges of a domestic industry
   (1) with a steadily declining market share despite
   phenomenal demand growth, (2) that has lost
   market share due primarily to the significant and
   increasing volume of subject imports from China,
   (3) that has faced significant underselling by sub-
   ject imports from China and depressed and sup-
   pressed prices, (4) that consistently lost money



   2    The period of investigation for the Commission
was January 2009 through June 2012. ITC Final Deci-
sion, at 9 n.63. Shorter segments of that period are
recited as the periods addressed in Commerce’s determi-
nations. Commerce Antidumping Duty Determination, 77
Fed. Reg. at 63,792; Commerce Countervailing Duty
Determination, 77 Fed. Reg. at 63,788. The Chinese
Respondents make nothing of that difference in their
arguments to this court.
12                      CHANGZHOU TRINA SOLAR ENERGY   v. ITC



      throughout the POI despite the tremendous de-
      mand growth and significant cost reductions,
      (5) that by the end of the POI experienced declines
      even in many of the performance indicators that
      previously had shown some improvement, and
      (6) that reported recognizing asset write-offs
      and/or costs related to the closure of production
      facilities, revalued inventories, and/or asset im-
      pairments.
Id.
    Despite those findings, the Chinese Respondents ar-
gue that the Commission did not adequately address but-
for causation because it insufficiently accounted for three
facts about the marketplace in the POI—January 2009 to
June 2012. One was the pressure CSPV sellers faced to
lower their prices to meet the price at which utilities
could buy natural gas for power generation—so-called
“grid parity.” 3 A second was the decline in government


      3  The Commission described “the goal for CSPV
products to attain grid parity, which largely means
matching the levelized cost of natural-gas-generated
electricity provided to the grid during peak periods, as
discussed above.” ITC Final Decision, at 34. The Com-
mission earlier explained:
         Electricity providers using renewable energy
    sources seek to achieve “grid parity” with other
    sources of electricity (the point at which the lev-
    elized cost of electricity generated from renewable
    sources equals the cost of conventional electricity
    from the grid). The levelized cost of electricity
    varies by region, by time of the day, and by avail-
    ability of other electricity sources. During periods
    of non-peak electricity demand in the United
    States, only lowest-cost “baseload” generators
    (traditionally coal and nuclear plants) will be able
CHANGZHOU TRINA SOLAR ENERGY    v. ITC                     13



subsidies for solar-energy products, making it harder for
sellers to offer low prices. The third was the increase in
demand in the utility segment of the market, compared to
other market segments.
     The Chinese Respondents argue that, given the diffi-
culties those facts posed for the domestic industry, the
domestic industry would have been materially as badly off
(in the POI) even had there been no unfairly priced and
subsidized subject imports. More precisely, they argue
that the Commission gave inadequate attention to wheth-
er the unfairly priced and subsidized subject imports were
a but-for cause of any “material injury.” Given the statu-
tory definition of “material injury” as “harm which is not
inconsequential, immaterial, or unimportant,” 19 U.S.C.
§ 1677(7)(A), the question is whether the Commission
found, with adequate reasons and substantial-evidence
support, that the difference between the state of the
domestic industry as it actually was in the POI and the
state of the domestic industry as it would have been
without the subject imports was more than inconsequen-
tial, immaterial, or unimportant.
    We conclude that the Commission so found and had a
sufficient basis for so finding. The Commission’s sum-
mary, quoted above, rested on detailed findings about
demand conditions and the business cycle in the domestic


    to sell electricity to the grid, whereas during peak
    electricity demand periods, even generators with
    somewhat higher costs may be able to sell electric-
    ity into the transmission or distribution grid. For
    peak periods, natural-gas generated electricity
    sets the levelized cost of electricity that CSPV so-
    lar systems and other renewable systems must
    seek to meet, especially for sales to the utility
    segment.
Id. at 21–22 (internal references omitted).
14                    CHANGZHOU TRINA SOLAR ENERGY    v. ITC



market, the roles of conventional and renewable sources
of electricity, government incentives and regulations at
federal, state, and local levels, domestic consumption
trends, market segments, who was supplying the domes-
tic market, what happened to prices and market shares
during the POI, and the ways in which “the domestic
industry’s financial performance was very poor and dete-
riorating.” ITC Final Decision, at 35; id. at 21–38. The
findings rested on various types of evidence, including the
answers to questionnaires addressed to market partici-
pants such as purchasers. Id. at 30, 32.
     The Commission found declining prices of the CSPV
products and significant loss of market share to subject
imports, despite increasing demand for the products. Id.
at 31–33, 36–37. And the Commission attributed a mate-
rial portion of the adverse effects on the domestic industry
to the subject imports. It found that “domestic producers
lost sales and revenues due to competition from low-
priced subject imports” and that “significant underselling
of the domestic like product by subject imports from
China . . . enabled subject importers to gain market share
at the expense of the domestic industry.” Id. at 33. And
it characterized the “very poor and deteriorating” condi-
tion of the domestic industry as being “because of the
significant volume and adverse price effects of subject
imports.” Id. at 35.
    More specifically, the Commission addressed the
three facts highlighted by the Chinese Respondents here,
and it found that those facts did not account for the
domestic industry’s woes. Thus, the Commission recog-
nized “there may have been additional factors exerting
downward pricing pressure on CSPV products,” but it
found “that subject imports were a significant cause of the
decline in prices of CSPV products during the POI.” Id. at
33–34. It found that “the impetus toward grid parity fails
to explain the significant underselling by subject imports
demonstrated on this record.” Id. at 34. It recognized the
CHANGZHOU TRINA SOLAR ENERGY   v. ITC                   15



fluctuation of domestic government subsidies during the
POI, but it found that, “during much of the POI, the
overall mix of incentives was very favorable and stimulat-
ed demand substantially” and “a number of incentives
remained available” even at the end of the POI. Id. at 34–
35. It recognized that sales to utilities were “the fastest
growing U.S. market segment,” id. at 32, but it found that
“the domestic industry’s declining market share was not
limited to the utility segment”—“due to consistent and
substantial underselling by subject imports, the domestic
industry also lost market share in the residential and
non-residential segments of the U.S. market, and non-
subject imports also lost market share to increasing
volumes of low-priced subject imports,” id. at 37 (internal
references omitted). See also Changzhou Trina Solar
Energy Co., 100 F. Supp. 3d at 1335–48 (recounting
Commission analysis in detail).
   The Commission determined:
       We find that the factors Respondents cite, all
   of which would have affected both the domestic
   like product and subject imports from China, do
   not individually or collectively account for the
   substantial margins of underselling by subject
   imports, the accelerating decline in prices in the
   U.S. market during the POI, the inability of the
   domestic industry to price its products at levels
   that would permit the recovery of its costs during
   a period of very significant demand growth, or the
   pace at which subject imports captured additional
   shares of this growing market at the domestic in-
   dustry’s expense throughout the POI. In sum, the
   significant and growing volume of low-priced sub-
   ject imports from China competed directly with
   the domestic like product, was sold in the same
   channels of distribution to the same segments of
   the U.S. market, and undersold the domestic like
   product at significant margins, causing domestic
16                    CHANGZHOU TRINA SOLAR ENERGY   v. ITC



     producers to lose revenue and market share and
     leading to significant depression and suppression
     of the domestic industry’s prices.
ITC Final Decision, at 35 (emphasis added). By determin-
ing that the facts highlighted by the Chinese Respondents
did not account for (materially) all of the domestic indus-
try’s weakening during the POI, the Commission in
substance made the required determination of but-for
causation. And its explanation, relying on concrete evi-
dence that we see no basis for deeming insufficient under
the substantial-evidence test, was adequate to support the
finding.
                            III
    For the foregoing reasons, we affirm the judgment of
the Court of International Trade.
                       AFFIRMED